Citation Nr: 0306428	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-10 057	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for ciruculatory 
problems as residual of cold exposure.

2.  Entitlement to service connection for frostbite scars as 
residuals of cold exposure.

3.  Entitlement to service connection for arthritis as 
residual of cold exposure.

4.  Entitlement to service connection for a muscle condition 
of the back as a residual of cold exposure.

5.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to an increased rating for peripheral 
neuropathy, night pain and numbness and fungal infection of 
the toes of the right lower extremity as a residual of cold 
exposure, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for peripheral 
neuropathy, night pain and numbness and fungal infection of 
the toes of the left lower extremity as a residual of cold 
exposure, currently evaluated as 20 percent disabling.

8.  Entitlement to an award of service connection for PTSD, 
prior to January 25, 1999.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. R. Siegel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1951 to December 1952.

2.  On March 4, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of all issues on appeal was 
requested.




CONCLUSION OF LAW

The criteria for withdrawal by the appellant of a Substantive 
Appeal as to all issues have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn all issues on this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issues on appeal and they are 
dismissed without prejudice.


ORDER

All issues on appeal are dismissed.




                       
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



